Exhibit 10.20
Form of Non-Incentive Stock Option Agreement
OM GROUP, INC.
1998 LONG-TERM INCENTIVE COMPENSATION PLAN
STOCK OPTION AGREEMENT
     THIS STOCK OPTION AGREEMENT, dated as of                      (being the
date this option is granted) by and between OM GROUP, INC. (the “Company”), and
                     (the “Participant”), a Key Employee of the Company or a
subsidiary of the Company, is to evidence the non-incentive stock option granted
to the Participant as described herein. Capitalized terms used herein and not
otherwise defined have the meaning ascribed to them in the 1998 Long-Term
Incentive Compensation Plan of the Company, as adopted by the shareholders on
May 5, 1998, and as it may be amended (the “Plan”).
WITNESSETH
     That the parties hereto agree as follows:
     Section 1. The Company hereby grants to the Participant the option of
purchasing the number of shares of Common Stock of the Company at the option
exercise price and subject to the terms and conditions hereinafter set forth.
     Section 2. The aggregate number of shares of Common Stock purchasable is
                    .
     Section 3. The option exercise price is $                     per share.
     Section 4. Except as otherwise provided in Sections 5, 6, 7, 8, 9, 10 and
12, the option rights granted hereunder shall become exercisable in three equal
installments on the first, second and third annual anniversaries of the date of
this option grant as set forth above.
     Section 5. This option shall become exercisable as to all of the shares it
covers upon the occurrence of any Change in Control of the Company (as defined
in the Plan) occurring within the option period specified in Section 11;
provided that this option shall not be exercisable prior to the expiration of
six months from the date of grant.
     Section 6. To the extent not otherwise exercisable at the date of the
retirement of the Participant in accordance with a retirement plan or policy of
the Company or any subsidiary, this option shall become fully exercisable upon
such retirement, and the Participant may exercise the option rights set forth
herein at any time within three years following such retirement (but only within
the option period specified in Section 11).
     Section 7. If the Participant shall die while still employed by the Company
or any subsidiary, this option shall become fully exercisable to the extent not
otherwise exercisable, and the person entitled by will or the applicable laws of
descent and distribution may exercise the

 



--------------------------------------------------------------------------------



 



option rights set forth herein at any time within one year following the
Participant’s death (but only within the option period specified in Section 11).
     Section 8. If the Participant ceases to be employed by the Company or a
subsidiary due to the permanent and total disability of the Participant, this
option shall become fully exercisable to the extent not otherwise exercisable,
and the Participant may exercise the option rights set forth herein at any time
within the one-year period following the date of the Participant’s cessation of
employment (but only within the option period set forth in Section 11).
     Section 9. If the Participant shall die following the cessation of
employment with the Company or a subsidiary but within the periods provided for
in Sections 6 or 8, this option shall become fully exercisable to the extent not
otherwise exercisable, and the person entitled by will or applicable laws of
descent and distribution may exercise the option rights set forth herein at any
time within one year following the Participant’s death (but only within the
option period set forth in Section 11).
     Section 10. If the Participant ceases to be employed by the Company or a
subsidiary for any reason other than retirement, permanent and total disability,
or death, the Participant may exercise the option rights set forth herein at any
time within the three-month period following such cessation of employment (but
only within the option period specified in Section 11) to the extent the
Participant was entitled to exercise the same immediately prior to such
cessation of employment; provided, however, if there has been a Change in
Control of the Company and the Participant’s employment with the Company shall
have terminated after such Change in Control and prior to six months from the
date of grant of this option, then this option may be exercised in whole or in
part at any time within the three-month period commencing six months from the
date of grant of this option.
     Section 11. Notwithstanding any other provisions hereof, this option shall
not be exercisable after                                         .
     Section 12. Notwithstanding any other provisions hereof, if the
Participant’s employment with the Company or a subsidiary is terminated on
account of a violation of the Company’s Code of Conduct and Ethics, this option
shall be forfeited upon such termination to the full extent not exercised at the
time of such termination.
     Section 13. This option is not transferable by the Participant otherwise
than by will or by the laws of descent and distribution, and is exercisable,
during the lifetime of the Participant, only by the Participant or the
Participant’s guardian or legal representative. Upon any attempt to transfer,
assign, pledge, hypothecate, or otherwise dispose of this option or the related
option rights contrary to the provisions of this Agreement, or upon the levy of
any attachment or similar process upon such option or rights, such option and
rights shall immediately become null and void.
     Section 14. If the Participant’s exercise of this option is prevented by
the terms of subsections (a), (b) or (c) of Section 18 and the Participant’s
option terminates pursuant to Section 6, 8 or 9, then the Participant may,
notwithstanding the provisions of Section 6, 8 or 9 but only within the period
set forth in Section 11, exercise such option to the extent it would have been
exercisable immediately prior to its termination but for the operation of
Section 18 at

- 2 -



--------------------------------------------------------------------------------



 



any time within 30 days after such Participant is notified by the Company that
such exercise is no longer prevented by Section 18.
     Section 15. In the event that at any time prior to the expiration of this
option each of the outstanding shares of Common Stock of the Company (except
shares held by dissenting stockholders) shall be changed into or exchanged for a
different number or kind of shares of stock or other securities of the Company
or of another corporation, whether through reorganization, recapitalization,
stock split-up, combination of shares, merger or consolidation, then for all
purposes of this option there shall be substituted for each share of Common
Stock purchasable hereunder the number and kind of shares of stock or other
securities into which each such share of Common Stock of the Company shall be so
changed, or for which each such share shall be so exchanged, and the shares or
securities so substituted for each such share of Common Stock shall be subject
to purchase at an appropriately adjusted option exercise price and subject to
the terms and conditions hereof.
     In the event that the Company shall issue a stock dividend in Common Stock
with respect to the Common Stock of the Company, the number of shares then
purchasable hereunder shall be adjusted by adding to each such share the number
of shares which would have been distributed as a stock dividend thereon had such
share been outstanding on the record date for payment of the stock dividend, and
each such share together with said additional shares shall be purchasable at the
option exercise price as above provided and as may be appropriately adjusted.
     In the event that there shall be any other change in the number or kind of
outstanding shares of Common Stock or other securities of the Company, or of any
shares of stock or other securities into which such shares of Common Stock shall
have been changed or for which they shall have been exchanged, or the Company
shall make an Extraordinary Distribution or a Prorata Repurchase, then the
Compensation Committee shall make such adjustment in the number or kind of
shares of stock or other securities covered by this option and in the number or
kind of shares of stock or other securities subject to purchase at the option
exercise price as above provided and with any such adjustment in the option
exercise price to reflect the effect of such Extraordinary Distribution or
Prorata Repurchase as the Compensation Committee, in its sole discretion may
determine is equitably required by such change, and such adjustment so made
shall be effective and binding for all purposes of this option.
     Anything to the contrary herein contained notwithstanding, the Participant
shall not be entitled to purchase a fraction of a share under this option.
     Section 16. If the Company shall liquidate or dissolve, or shall be a party
to a merger or consolidation with respect to which the Company shall not be the
surviving corporation, the Company shall give written notice thereof to the
Participant at least 30 days prior thereto. The Participant shall have the right
within said 30-day period (but only within the period specified in Section 11)
to exercise this option to the extent such Participant was entitled to exercise
the option on the date of the notice; provided, however, that if the Participant
is employed by the Company on the date of the notice, then notwithstanding the
provisions of Section 4, the Participant shall have the right to exercise this
option in full to the extent not previously exercised. To the extent that this
option shall not have been exercised on or prior to the effective date of such
liquidation, dissolution, merger or consolidation, then notwithstanding any
other provisions hereof, it shall terminate on said date, unless it is assumed
by another corporation

- 3 -



--------------------------------------------------------------------------------



 



within the meaning of Section 425(a) of the Internal Revenue Code of 1986, as
amended.
     Section 17. Subject to the terms and conditions hereof, this option may be
exercised in whole or in part by delivering to the Company at its principal
place of business a written notice, signed by the person entitled to exercise
the option, of the election to exercise the option and stating the number of
shares to be purchased. Such notice shall, as an essential part thereof, be
accompanied by the payment of the full option exercise price of the shares then
to be purchased, except as provided below. Payment of the full option exercise
price may be made, at the election of the Participant, in (a) cash, (b) Common
Stock of the Company, or (c) any combination of cash or Common Stock of the
Company; provided, however, that the Participant may not use Common Stock of the
Company in payment of the purchase price unless such Common Stock has been held
by the Participant for at least six months. A Participant using Common Stock of
the Company to pay the purchase price of shares being purchased may do so either
by actual delivery of share certificates for such Common Stock or by attesting
as to the ownership of such Common Stock. Shares of Common Stock used in payment
of the purchase price shall be valued at their closing price on the New York
Stock Exchange on the trading day immediately preceding the date of exercise.
The Participant may elect to pay the purchase price upon the exercise of this
option by authorizing a third party to sell all the shares (or a sufficient
portion of the shares) acquired upon the exercise of the option and to remit to
the Company a sufficient portion of the sale proceeds to pay the entire purchase
price and any tax withholding resulting from such exercise. Upon the proper
exercise of this option, the Company shall issue in the name of the person
exercising the option, and deliver to such person, a certificate or certificates
for the shares purchased, provided that if any applicable law or regulation
requires the Company to take any action with respect to the shares specified in
such notice before the issuance thereof, the date of delivery of such shares
shall be extended for the period necessary to take such action. The Participant
agrees that as holder of this option, the Participant shall have no rights as a
stockholder or otherwise in respect of any of the option shares until the option
is effectively exercised as herein provided. The Participant agrees to pay in
cash, within the time period specified by the Company, the amount (if any)
required to be withheld for federal, state and local tax purposes on account of
the exercise of the option or to make such arrangements to satisfy such
withholding requirements as the Company deems appropriate.
     Section 18. This option shall not be exercisable if such exercise would
violate:

  (a)   Any applicable state securities law;     (b)   Any applicable
registration or other requirements under the Securities Act of 1933, as amended
(the “Act”), the Securities Exchange Act of 1934, as amended, or applicable
listing requirements of any stock exchange; or     (c)   Any applicable legal
requirement of any other governmental authority.

     The Company agrees to make reasonable efforts to comply with the foregoing
laws and requirements so as to permit the exercise of this option. Furthermore,
if a registration statement with respect to the shares to be issued upon the
exercise of this option is not in effect or if counsel for the Company deems it
necessary or desirable in order to avoid possible violation of the Act, the
Company may require, as a condition to its issuance and delivery of certificates
for the shares, the delivery to the Company of a commitment in writing by the
person exercising the option that at the time of such exercise it is such
person’s intention to acquire such shares for

- 4 -



--------------------------------------------------------------------------------



 



such person’s own account for investment only and not with a view to, or for
resale in connection with, the distribution thereof; that such person
understands the shares may be “restricted securities” as defined in Rule 144 of
the Securities and Exchange Commission; and that any resale, transfer or other
disposition of said shares will be accomplished only in compliance with
Rule 144, the Act, or the other rules and regulations thereunder. The Company
may place on the certificates evidencing such shares an appropriate legend
reflecting the aforesaid commitment and the Company may refuse to permit
transfer of such certificates until it has been furnished evidence satisfactory
to it that no violation of the Act or the rules and regulations thereunder would
be involved in such transfer.
     Section 19. This Agreement is subject to the terms of the Plan. If there is
any inconsistency between this Agreement and the Plan, the Plan shall govern.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement in
duplicate as of the day and year first above written.

                      “PARTICIPANT”       OM GROUP, INC.    
 
                   
By:
          By:        
 
                   
Title:
          Title:        
 
                   

- 5 -